Title: James Madison to Daniel Brent, 28 February 1829
From: Madison, James
To: Brent, Daniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Feby. 28—29
                            
                        
                        
                        I recd. by the last mail, yours of the 24th. inst: Being restrained by a rule I have found it requisite to
                            apply to other cases from such an interposition as you request, I can only express the esteem & friendly wishes I
                            have always entertained for you. The long continuance in the place you held in the Department of State whilst I was
                            charged with it, is a testimony that speaks for itself. And for the period subsequent to that I could claim less attention
                            than those who witnessed & had the immediate benefit of your services. With this explanation I offer you a
                            reassurance of my esteem, and my friendly salutations
                        
                            
                                
                            
                        
                    